Title: Elizabeth Smith Shaw to Abigail Adams, 15 October 1784
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail



My Dear Sister
Haverhill ca. 15 October 1784

Permit me to congratulate both you and my dear Neice upon your safe and happy arrival upon the British Shore. I do not wonder that you appear pleased and gratified, when everything that can delight the Eye, or charm the Sense appears opening to your view, and then there was such a contrast between the stifled Cabin, and the spacious elegant drawing Room, as must very sensibly affect the Mind, and give a beauty and lustre to every surrounding Object.—And what must crown all other Pleasures, before this reaches you, “Heart has met Heart” reciprocally kind, and you are made happy in the Society of your long absent Friend.
We did indeed my Sister watch the Winds, and the Weather, and was pleased to find it holding west and north west with us, for 3 weeks steady, and with little (for 5 weeks) variation. As I never before had so dear a relation upon the Water, I never felt so interested, nor so anxious, and if the weather-Cock could have been worn out by looking at, the Parish would have been displeased, if we had not have procured a new one. I looked up, and considered the same Sun, as guiding your Course—the same azure Vault bespangled with Stars as spread over your Head—and with pleasure I beheld the Moon walking in brightness, and fancied you at the same moment contemplating its glory—but above all, it was and is with unspeakable satisfaction that I consider you, as under the Care of that ever watchful Providence, who has hitherto blessed you, and who is able still to encircle you in the Arms of his parental Love, in whatever Clime, or situation you may be.
And now my Sister, I believe I must give you some account of my Family, and I know you will be grieved to hear, that I have not been able to say, we are all well since you left us. Your dear Sons are not of the number of invalids, for they have enjoyed a fine state of Health, and Charles has escaped a Fevor turn in the Summer, and thus far through the Fall, which he tells me he has not done for several years before. Mr. Flint our worthy Schoolmaster was seized early in the Summer with a voilent Cough, and had every disagreeable symtom of a Consumtion, he however set off with Mr. Shaw to go to Commencement, though we all verily believed he would himself commence an immortal Being, before the expiration of six Weeks, and I really felt rejoiced when he left us to visit his Friends at Lyncoln, and thought myself freed from many painful Scenes, which I felt myself unable to go through. But in about 3 weeks home came my Gentleman, gay as a Lark, laughing at us for our Fears, and appeared to us like one almost raised from the Grave. I believe he partakes of the nature of the Cat, and is possessed of as many lives. He boards here yet, and is in quite a good state of Health.
I have likewise taken into our Family a Young Lady of sixteen years old, last August—through the solicitation of Master and Mrs. White I have been induced to admit her. She is a Neice, and adopted Daughter of General Hazen’s. She has been at School at Boston, and boarded with Mrs. Sheaff the two last years. Her Uncle has endeavored to polish her Manners, he now wishes, he says, to see the accomplished Lady, and the good house-wife happily and pleasingly united, and expresses great satisfaction in having her placed under the Care of your Sister. When we describe a Lady I think it is generally the Custom to begin with the exterior. Her Person then is of a midling size, rather slender—her Complexion delicate, and of the hectic kind, her Chin pretty—her Mouth tolerable, her Cheek bones high, her Nose something smart, her forehead handsome, her hair dark, her eyebrows not remarkable, but such an Eye as is noticed by every One—the coulor bright blue, sparkling with natural Wit, sweet sensibility, and the most perfect good humour. She is possessed of a most benevolent, humane disposition, with a Mind capable of improvment, but too volatile at present to attend closely to anyone thing. It has entered too deeply upon triffles, and been too long engrossed by the fashionable, and dissipating Amusements of the Town. It is Time only, and quite a different set of acquaintance that will put her upon furnishing her Mind with useful knowledge—the excresent parts must be gradually, and gently loped of, least we injure the Tree, and sap the Foundation—for that is indeed promising, and excellent.
I know a Mother’s thoughts fly quick. But at present she need not have a fear. Master Charles is yet a School Boy, and Miss Nancy considers him as such, and their behaviour to each other is polite and attentive—Just as I would have it—and when they play together with battledores, or the like, it is conducted with all the sweet simplicity of little Children, and she has an endearing innocence in her Manners that almost borders upon childishness, and sometimes makes her appear difficient in good breeding and in paying that defference, which is certainly due to persons superior in Age, and which could not be dispensed with, only as good-nature, and a good Heart shines through all.
She had not been in our Family but 3 weeks, before she catched a Cold which laid her up with the Reumatism, and I had her to tend up stairs for 5 weeks. All this I went through, by the help of Cousin Lucy Cranch, whom Mr. Shaw brought home with him from Commencment and who has tarried with me ever since, till last week she left me, and Cousin Betsy Smith is come in her room, for I do not mean to be left alone with so large a Family. I have enjoyed a better state of Health myself through the Summer than I have for several years, notwithstanding my numerous Cares. But upon the 11th. of September, my dear Billy, my only Son, was suddenly seized at play with a voilent pain in his Head, came home, wished Mamma would lay him upon the Bed, and set by him—from which he never raised his head for 3 days, only as I put my arm under, and raised him up to take his medicine. He had a voilent Fever while it lasted, but by good tending, pouring down Beverage, or lemon squeezed into a Tea of elder Flowers and flax-seed, the voilence of it broke, and he happily exscaped a setled Fever, which the Dr supposed he must have gone through, if He who carries the Lambs in his Arms, had not mercifully remembered his tender Age. So that by the next Thursday, he was able to set up and play about. But my Sister you cannot think how much I was dejected with his Sickness, for I have a terrible Idea of Fevers coming into a Family, and there were several round us sick, and dying with a long putrid Fever. My anxiety for my Son prevented my Sleep, and my Spirits were so low, that I was on that account more exposed to the malignity of his Disorder, and I soon felt very unwell. A Friday and Saturday we had a cold Storm, and I kept about House when I believe it would have been better for me if I had kept my Room, for I had then an exceeding bad Cold in my Head, and sneezed till I racked my poor Stomach all to peices. In the Night I waked up, found myself very ill, but was not able to speak one word. I could only whisper, but I did not appear hoarse as we have heard People, but more like a weakness. But it throwed me into what I call a Lung Fever, for I have forgot the Drs. hard Name. Sabbath day and Monday I was very sick. As my Fever abated my Voice came, and in a Week the Dr told me he believed I should get through without having the long Fall Fever. I never before new how valuable the Use of my Tongue was, nor how distressing to wish to speak, without being able to utter a Word. What I felt for my own little Children, you who are a Parent can realize. What I felt for those You had commited to my Care, was but little less, for then indeed I beheld them with ten-fold affection.
I attribute my recovery in part, to the kind, and good nursing of my Sister Cranch. You know what an excellent one she is. She came here upon a Visit, and brought home my little Quincy and Cousin Betsy Smith, got here the Monday Evening after I was taken sick. It seemed as if a good Providence sent her. Brother Cranch was so kind as to leave her, and she said she would stay till I was better. The next week a Wednesday she returned with Cousin Lucy, and your Son Charles to escort them. He wished to make a Visit this Fall, to Braintree, and I find he still retains a natural affection for the Mansion, though the rightful Owners have deserted it. Master Tommy was quite easy to tarry at home, he did not want to see the Walls, if he could not see Pappa and Mamma. I wanted to have Cousin go to bring some of his Clothes for winter, I find the white Coat will do with a little alteration. The Green Coat and Jacket answers compleatly for Tommy, and the blue velvet you left they chuse for jackets, so I have procured them some black sattin lasting for Breeches. Their new Shirts I took care of, and they have never wore one of them yet, so they will be the warmer for Winter. I take the same prudent Care for them, that I think you would, and I dare say you are not uneasy. Mr. Shaw and I think ourselves happy that it is in our power to relieve you, and my dear Brother Adams from many anxieties you might have, were your Sons placed in any Family, less bound by Inclination, Love, and Gratitude, to treat them well, and to Watch over them with the tender, solicitous Eye of fond Parents.
If I did not love to have you very particular, I should think it necessary to apologize for the narative manner in which I have writtn. Adieu adieu my dear Sister, may you be happy prays your Sister

E S

